Case 2:17-cv-02185-MWF-JC Document 48 Filed 05/16/19 Page 1 of 1 Page ID #:718

                     UNITED STATES COURT OF APPEALS
                                                                       FILED
                            FOR THE NINTH CIRCUIT
                                                                      MAY 16 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




  ESPLANADE PRODUCTIONS, INC.,                   No. 17-56775
  a California corporation,
                                                 D.C. No. 2:17-cv-02185-MWF-JC
                Plaintiff - Appellant,
                                                 U.S. District Court for Central
    v.                                           California, Los Angeles

  WALT DISNEY COMPANY, a                         MANDATE
  Delaware corporation; et al.,

                Defendants - Appellees.


         The judgment of this Court, entered April 24, 2019, takes effect this date.

         This constitutes the formal mandate of this Court issued pursuant to Rule

 41(a) of the Federal Rules of Appellate Procedure.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Quy Le
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
